Jenks, P. J., Thomas, Mills and Rich, JJ., concurred; Putnam, J., dissented on the ground that Holland v. Grote (supra) may be distinguished as not strictly in aid of a lien, such as the complaint avers in the case at bar; that Holland v. Grote was to reach property or proceeds belonging to a judgment debtor regardless of a lien; that this action falls within Evans v. Hill (18 Hun, 464); and further, that to proceed in aid of a dormant judgment, after expiration of the lien (see 23 L. R. A. [N. S.] 32), it seems necessary to aver that the transferer is insolvent.